     Case 3:18-cv-00147-MCR-MJF Document 43 Filed 05/15/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


CHARLES SALIS,

             Plaintiff,
                                                CASE NO: 18-cv-00147-MCR-GRJ
      v.

NORTH OKALOOSA FIRE DISTRICT,

                Defendant.


           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Defendant, North Okaloosa Fire District (“the District”), by and through

undersigned counsel, pursuant to Rule 56 of the Federal Rules of Civil Procedure

and Local Rules 7.1 and 56.1, hereby submits its Motion for Summary Judgment in

the above-captioned action on the following grounds:

      1.     Plaintiff filed his Second Amended Complaint on August 6, 2018,

alleging race discrimination and retaliation pursuant to 42 U.S.C. § 1981 (“Section

1981”), and retaliation pursuant to Florida’s Public Sector Whistleblower Act,

section 112.3187, Florida Statutes (“Section 112.3187”). For the reasons set forth

below, and in the accompanying statement of facts and memorandum of law in

support, the District is entitled to judgment as a matter of law with respect to all of

Plaintiff’s claims.




                                          -1-
     Case 3:18-cv-00147-MCR-MJF Document 43 Filed 05/15/19 Page 2 of 3



      2.     The District is entitled to summary judgment on Plaintiff’s race

discrimination claim because Section 1981 only protects against race

discrimination in the making and enforcement of contracts.          It is undisputed

Plaintiff’s volunteer tenure with the District was governed by Florida statute and

not an alleged contract. Assuming arguendo Plaintiff’s volunteer tenure was not

statutory, he did not have a contractual relationship under which he had rights as a

District volunteer and his right to contract as a volunteer was not impaired.

      3.     The District is also entitled to summary judgment on Plaintiff’s

Section 1981 race discrimination claim in the context of non-employment

discrimination because he failed to establish that the District intended to racially

discriminate against him and/or he did not tie the alleged racial discrimination to

one or more of the activities enumerated in Section 1981.

      4.     Assuming arguendo the Court determines the existence of an

employment relationship between Plaintiff and the District, summary judgment is

still appropriate because Plaintiff was not qualified for his alleged position and did

not suffer a materially adverse employment action.

      5.     The District is entitled to summary judgment on Plaintiff’s retaliation

claims under Section 1981 and Section 112.3187 because he did not engage in

statutorily protected activity, did not suffer a materially adverse employment

action, and a causal relationship does not exist.




                                         -2-
       Case 3:18-cv-00147-MCR-MJF Document 43 Filed 05/15/19 Page 3 of 3



        WHEREFORE, the District moves this Court to enter judgment for the

District with respect to all Counts of Plaintiff’s Second Amended Complaint.


                                     Respectfully submitted,

                                     FORDHARRISONLLP

                                     By: s/ Reynaldo Velazquez
                                     Reynaldo Velazquez
                                     Florida Bar No. 069779
                                     rvelazquez@fordharrison.com
                                     One S.E. 3rd Avenue, Suite 2130
                                     Miami, Florida 33131
                                     T (305) 808-2100 | F (305) 808-2101
                                     Attorney for Defendant

                         CERTIFICATE OF SERVICE
       I CERTIFY that on May 15, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to the attorney of record for Plaintiff, Marie A. Mattox, Esquire,
MARIE A. MATTOX, P.A., which is located at 203 N. Gadsden Street,
Tallahassee, FL 32301, via electronic mail at: marie@mattoxlaw.com;
michelle2@mattoxlaw.com; marlene@mattowlaw.com.

                                      s/ Reynaldo Velazquez
                                      Attorney for Defendant


WSACTIVELLP:10470278.1




                                        -3-
